        Case 6:18-cv-01689-AA        Document 6      Filed 10/09/18    Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


MELODY PHILBROOK,

             Plaintiff,                                          Civ. No. 6:18-cv-01689-AA

             v.                                                      JUDGMENT

BANK OF AMERICA, N.A.,

            Defendant.
_____________________________________


      Pursuant to plaintiff’s Notice of Voluntary Dismissal, this case is DISMISSED.



      DATED: 10/9/2018

                                          Mary L. Moran, Clerk

                                          By      /s/ Cathy Kramer
                                                  Deputy Clerk




1 –JUDGMENT
 
